Citation Nr: 0711191	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  05-06 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for myelofibrosis, also 
claimed as blood disorder and bacterial disease as due to 
exposure to herbicides and exposure to environmental agents.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from April 1978 to June 1991.  
He also had 6 years, 10 months, and 18 days of prior active 
service.


REMAND

The Board  notes that the veteran essentially contends that 
even if his myelofibrosis cannot be linked to his active 
service as a result of his exposure to herbicides or 
environmental agents, this condition can be directly linked 
to service as a result of abnormal laboratory findings during 
service.  There is also a current diagnosis of myelofibrosis 
and an April 2003 Department of Veterans Affairs (VA) 
physician opinion linking this disorder to service based on 
the veteran's assertion that he had anemia during service.  
Unfortunately, the examiner did not have access to the 
veteran's claims folder at the time of his examination of the 
veteran, and there is no diagnosis or reference to anemia 
during service.  However, the Board's review of laboratory 
results in January 1987 does reflect findings that should be 
reviewed by a physician in connection with the current claim 
and specifically whether these records could represent the 
early manifestations of myelofibrosis.  Therefore, the Board 
finds that the veteran should be furnished with a new VA 
examination to determine whether it is at least as likely as 
not that these and any other relevant in-service laboratory 
findings are related to the veteran's myelofibrosis.

Accordingly, the case is REMANDED to the regional office (RO) 
via the Appeals Management Center (AMC), in Washington, DC 
for the following action:

1.  The veteran should be contacted and 
requested to provide information as to 
where and when he has received 
treatment for the condition in issue 
following his separation from service 
in June 1991.  The named medical 
providers should then be contacted and 
requested to provide photocopies of all 
records pertaining to the veteran's 
treatment.  All records obtained should 
be associated with the claims file.  

2.  The veteran should then be afforded 
an appropriate examination to determine 
the nature and etiology of his 
myelofibrosis.  The claims file should 
be made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.  The examiner 
should state whether it is at least as 
likely as not (50 percent probability 
or more) that myelofibrosis was 
initially manifested in service.  In 
arriving at the conclusion, 
consideration must be given, but not 
limited, to the laboratory studies done 
in service in January 1987, and/or any 
other relevant in-service.

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issue on appeal should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case and be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



